DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 7-14 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13 and 19-21 of U.S. Patent No. 10,272,196 to Smith. Although the claims at issue are not identical, they are not patentably distinct from each other because they aim to broaden the scope of the patented claims.
Claims 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10,272,196 to Smith in view of US 2011/0144586 to Michaud. As to claims 19-23, Smith fails to disclose a medicament cartridge wherein the plunger includes a plunger body having an outer surface with a circumferential recessed area between a pair of outer plunger rings, the pair of outer plunger rings having tight tolerances with an inner surface of the barrel, and the plunger further includes an o-ring structure in the circumferential recessed area and compressed by an inner surface of the barrel. Smith further fails to disclose that the tight tolerances are 0.1 +/- .1mm; wherein the o-ring structure has a pair of spaced circumferential compressible rings. Michaud discloses a medicament cartridge, wherein the plunger (156, Figure 12B) includes a plunger body having an outer surface with a circumferential recessed area (Figure 12B) between a pair of outer plunger rings (248 and 250), the pair of outer plunger rings (248 and 250) having tight tolerances with an inner surface of the barrel, and the plunger further includes an o-ring structure in the circumferential recessed area (262, 264) and compressed by an inner surface of the barrel [0210]. It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 54 and 58 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2011/0144586 to Michaud.	As to claim 54, Michaud discloses a medicament cartridge, comprising: a barrel (disposable cartridge, 112, Figure 9B) defining at least a substantial portion of a medicament reservoir having an inner surface and an outlet port; and a plunger (156, Figure 12B), located within the barrel, including a plunger body having an outer surface with a pair of outer plunger-body rings (248, 250, 262 and 264) that have tight tolerances with the inner surface of the barrel, a circumferential recessed area between the plunger-body rings, and an o-ring structure, in the circumferential recessed area and compressed by an inner surface of the barrel, having a pair of spaced circumferential compressed rings [0210]. 	As to claim 58, Michaud discloses a medicament cartridge wherein the plunger body defines a spool-shaped core (156) and the o-ring structure (248, 250, 262 and 264, [0210] defines a seal around a middle of the spool-shaped core (Figure 14C).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0144586 to Michaud.
	As to claim 55, Michaud fails to disclose a medicament cartridge wherein the tight tolerances are 0.1 +/- .1 mm. However, Michaud discloses that the spool and quad ring type seals configuration may be useful for minimizing the effects of static friction and seal compliance on dispense volume error by minimizing seal width and minimizing variability due to the manufacturing tolerances of the components of the delivery mechanism [0210]. It would have been obvious to one of ordinary skill in the art to provide the medicament cartridge with tight tolerances that are 0.1 +/- .1 mm since determining the optimal seal width and variability for optimal tight tolerances would require routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRANDY S LEE/Primary Examiner, Art Unit 3783